J-S32027-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

COMMONWEALTH OF PENNSYLVANIA : IN THE SUPERIOR COURT OF
PENNSYLVANIA

VALESKA BEATRIZ CORDOBA

Appellant : No. 525 WDA 2021

Appeal from the Judgment of Sentence Entered November 9, 2020
In the Court of Common Pleas of Westmoreland County
Criminal Division at CP-65-CR-0003386-2019

BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.
MEMORANDUM BY MURRAY, J.: FILED: NOVEMBER 19, 2021

Valeska Beatriz Cordoba (Appellant) appeals from the judgment of
sentence imposed after the trial court found her guilty of driving under the
influence of a controlled substance (DUI) - general impairment.! We affirm.

The trial court summarized the facts as follows:

On April 20, 2019, at approximately 7:30 p.m., [New Kensington
Police Sergeant Kevin] Hess was dispatched to the scene of a
single vehicle collision, involving a tree that had fallen onto
[Appellant’s] vehicle. As he spoke with [Appellant], who was
standing outside of her car with her passenger, Sergeant Hess
detected the odor of marijuana on [Appellant’s] breath. There
was also a “very pungent” odor of marijuana coming from inside
of the vehicle. [Appellant] advised [Sergeant Hess] that she had
a medical marijuana card and that she had smoked earlier in the
morning. He asked her to perform field sobriety tests, and she
agreed. ...

 

175 Pa.C.S.A. § 3802(d)(2).
J-S32027-21

Based on the odor of marijuana, [Appellant’s] admissions,
and those test results, Sergeant Hess concluded [Appellant] was
under the influence of marijuana to a degree which impaired her
ability to safely operate her vehicle. He placed her under arrest
and read her the DL-26 implied consent warnings. After receiving
the written warnings from Sergeant Hess, [Appellant] consented
to blood testing. She was then transported to Allegheny Valley
Hospital, where her blood was drawn. The blood test revealed
that she had Delta-9 THC - the active ingredient of marijuana -
as well as 11 Hydroxy Delta-9 THC and Delta-9 Carboxy THC -
active and inactive metabolites respectively — in her system at the
time of the test.

Trial Court Opinion, 3/19/21, at 3-5 (record citations omitted).

She was convicted following a non-jury trial on November 9, 2020, after which
the trial court sentenced her to 6 months of probation. Appellant filed a timely
post-sentence motion, which the trial court denied on March 19, 2021.

Appellant timely appealed. Both Appellant and the trial court have complied

The Commonwealth charged Appellant with DUI - general impairment.

with Pa.R.A.P. 1925.

On appeal, Appellant presents a single issue for review:

WAS THE VERDICT OF GUILTY TO 75 Pa.C.S. § 3802(d)(2),
OPERATING A MOTOR’ VEHICLE AFTER CONSUMING A
CONTROLLED SUBSTANCE SUPPORTED BY SUFFICIENT
EVIDENCE?

Appellant’s Brief at 4.

 

2 Appellant “was originally charged with violating 75 Pa.C.S.A. § 3802(d)(1)
as well, but the Commonwealth agreed to dismiss the charge prior to the non-
jury trial because [Appellant] provided proof that she had been prescribed
marijuana.” Trial Court Opinion, 3/19/21, at 1n.1. See also N.T., 11/9/20,

at 2.

-2-
J-S32027-21

The standard we apply in reviewing the sufficiency of the
evidence is whether viewing all the evidence admitted at trial in
the light most favorable to the verdict winner, there is sufficient
evidence to enable the fact-finder to find every element of the
crime beyond a reasonable doubt. In applying the above test, we
may not weigh the evidence and substitute our judgment for [that
of] the fact-finder. In addition, we note that the facts and
circumstances established by the Commonwealth need not
preclude every possibility of innocence. Any doubts regarding a
defendant’s guilt may be resolved by the fact-finder unless the
evidence is so weak and inconclusive that as a matter of law no
probability of fact may be drawn from the combined
circumstances. The Commonwealth may sustain its burden of
proving every element of the crime beyond a reasonable doubt by
means of wholly circumstantial evidence. Moreover, in applying
the above test, the entire record must be evaluated and all
evidence actually received must be considered. Finally, the trier
of fact while passing upon the credibility of witnesses and the
weight of the evidence produced, is free to believe all, part or none
of the evidence.

Commonwealth v. Leaner, 202 A.3d 749, 768 (Pa. Super. 2019) (citation
omitted).
Appellant argues her conviction was not supported by sufficient
evidence, where the evidence,
consisted of [Sergeant Hess’s] subjective opinions regarding the
failure of field sobriety tests, the presence of marijuana
metabolites due to the Appellant’s use of medical marijuana
earlier in the morning and [Sergeant Hess’s] opinion that the
Appellant’s in-court demeanor differed from her demeanor on the
day her vehicle was suddenly struck by a falling tree.
Appellant’s Brief at 6. Appellant further asserts the Commonwealth should
have introduced expert testimony “to establish a viable link between the

presence of the marijuana metabolites and the Appellant’s ability to operate

the vehicle safely.” Id. She continues:

-3-
J-S32027-21

In this case the Commonwealth submitted the subjective
opinion of the Officer after field sobriety tests of an individual who
was using medical marijuana to treat post-traumatic stress
disorder. There no [sic] other indicia observed by or reported to
the officer surrounding the incident in question. All indications
were that the Appellant was operating her vehicle safely when it
was Struck by a falling tree. She testified that her affliction caused
an immediate and intense reaction to the episode that prevented
her from completing the tests to the satisfaction of the Officer.

Id. at 11 (italics in original).

The record belies Appellant’s argument. As stated above, the
Commonwealth may sustain its burden of proving every element of the crime
by “wholly circumstantial evidence,” and the fact finder “is free to believe all,
part or none of the evidence.” Leaner, supra.

Appellant was convicted under the following section of the Motor Vehicle
Code:

(d) Controlled substances.—An individual may not drive,

operate or be in actual physical control of the movement of a

vehicle under any of the following circumstances:

(2) The individual is under the influence of a drug or
combination of drugs to a degree which impairs the
individual's ability to safely drive, operate or be in
actual physical control of the movement of the
vehicle.

75 Pa.C.S.A. § 3802(d)(2).

“Section 3802(d)(2) does not require that any amount or specific
quantity of the drug be proven in order to successfully prosecute.”

Commonwealth v. Williamson, 962 A.2d 1200, 1204 (Pa. Super. 2008)

(emphasis and citation omitted). Rather, Section 3802(d)(2) requires the
J-S32027-21

Commonwealth prove the defendant was “under the influence of a drug to a
degree that impairs his or her ability to safely drive[] or operate a vehicle.”
Id. (citation omitted). The Pennsylvania Supreme Court has “determined that
expert testimony is not necessary to establish impairment under subsection
3802(d)(2) where there exists other independent evidence of impairment.”
Commonwealth v. Gause, 164 A.3d 532, 538 (Pa. Super. 2017) (citing
Commonwealth v. Griffith, 32 A.3d 123 (Pa. 2011)). Likewise, “[e]vidence
of erratic driving is not a necessary precursor to a finding of guilty under
[section 3802(d)(2)].”. Commonwealth v. Mobley, 14 A.3d 887, 890 (Pa.
Super. 2011) (citations omitted). “The Commonwealth may prove that a
person is incapable of safe driving through the failure of a field sobriety test.”
Id. (citations omitted).

Upon review, we are unpersuaded by Appellant’s argument. The
evidence presented at trial, in conjunction with applicable law, supports the
trial court’s guilty verdict. Moreover, the Honorable Scott O. Mears, Jr., sitting
as the trial court, has authored a comprehensive opinion which we adopt and
incorporate in this decision. See, e.g., Trial Court Opinion, 3/19/21, at 6
(concluding evidence was sufficient where Sergeant Hess credibly testified to
his “extensive [Advanced Roadside Impaired Driving Enforcement] training,
experience from over 170 DUI arrests, smell of marijuana from [Appellant’s]
person, and observation of [her] failure of four of the field sobriety tests,” as

well as the “results of the laboratory testing, which showed the presence of

-5-
J-S32027-21

THC, the active ingredient in marijuana.”).
The trial court further explained:

The court found that Sergeant Hess, unlike [Appellant], was a
credible witness. He was confident and informative, and his
testimony was consistent with the other facts in the case.
[Appellant], on the other hand, did not have a clear recollection
of her performance during the field sobriety tests, and her
testimony was self-serving. She testified that to the extent she
failed her field sobriety tests, it was because she suffered from
post-traumatic stress disorder. However, she never mentioned
this when Sergeant Hess asked her about adverse medical
conditions prior to the testing.

Trial Court Opinion, 3/19/21, at 7 (citations to notes of testimony omitted).
Consistent with the foregoing, we adopt Judge Mears’ opinion as our
own in disposing of this appeal. The parties shall attach a copy of the trial
court’s March 19, 2021 opinion in the event of further proceedings relevant to
this matter.
Judgment of sentence affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Es¥
Prothonotary

Date: 11/19/2021
~ Circulated 11/09/2021 10:35 AM

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
PENNSYLVANIA — CRIMINAL DIVISION

Defendant.

COMMONWEALTH OF PENNSYLVANIA )
)

VS. ) No. 3386 C 2019
)
VALESKA CORDOBA, )
)

MEMORANDUM IN LIEU OF
STATEMENT OF THE COURT PURSUANT TO Pa.R.A.P. 1925(a)

p
AND NOW, to wit, this ( day of May, 2021, it appearing to the Court that the

Defendant has filed a timely Notice of Appeal from the Court's judgment of sentznce, entered on
November 9, 2020 and Order denying Defendant’s Post-Sentence Motion, entered on March 19,
2021, and that the Defendant has filed a Concise Statement of Matters Complained of on Appeal,
pursuant to Rule 1925(a) of the Rules of Appellate Procedure, the reasons for the Court's
decisions are set forth in the Opinion and Order, dated March 19, 2021, a copy o¥ which is
attached hereto.

As the Defendant's post-sentence motion averred that the verdict was not supported by
sufficient evidence, the appellate court’s standard of review requires an evaluation the record in
the light most favorable to the verdict winner giving the prosecution the benefit of all reasonable
inferences to be drawn from the evidence.” Commonwealth v. DiPanfilo, 993 A.2d 1262, 1264

(Pa.Super. 2010).

 
 

BY THE COURT:
Scott O. Jtidg —_
ATTEST:
Clerk of Court
cc: File

Leo Ciaramitaro, Esq. District Attorney’s Office

John Sweeney, Esq., Public Defender’s Office
Clerk of Court

 
IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
PENNSYLVANIA — CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA )
ere )

VS. ) No. 3386 € 2019
oo )
VALESKA CORDOBA, )
)

Defendant.

OPINION AND ORDER

AND NOW, to wit; this:19" day of March, 2021, following the Court’s review and
consideration of the transcript of the non-jury trial that took place on November 9, 2020,
Defendant’s Post Sentence Motion that was filed on November 30, 2020, Defendant’s Brief in
Support of Post Sentence Motion that was filed on February 8,.2021, and the Commonwealth's
Brief in Opposition to Defendant’s Post-Sentence Motion. that was filed on March 8, 2021, the
Court sets forth the:following Opinion and Order.

OPINION
Following a‘non-jury trial that took place on November 9, 2020, the Defendant was

convicted of violating 75 Pa.C.S.A. §38 02(d)(2), Driving Under the Influence of Alcohol or.
Controlled Substance, an ungraded misdemeanor. ' Sentencing took place iramediately thereafter.
The Defendant timely filed.a Post Sentence Motion and Brief in Support, raising the issue-of
whether there was sufficient evidence to support the conviction.

Fhe appellate courts’ “,..standard of review of sufficiency claims requires that [they]

evaluate the record. in the light most favorable to the verdict winner giving thé prosecution the

 

' The Defendant was originally charged with violating 73 Pa.C.S.A, §3802(d)(1) as well, but the Commonwealth
agreed to dismiss this charge prior to the non-jury trial because the Defendant provided proof that she had been
‘prescribed marijuana.

I

 

 
benefit of all reasonable inferences to be drawn from the evidence.” Commonwealth ve

DiPanfilo, 993 A.2d 1262, 1264 (Pa:Super. 201 0).

Evidence will be deemed sufficient to ‘Support the verdict when it establishes each
‘Material element of the crime charged and the commission. thereof by the accused,
beyond a reasonable doubt. Nevertheless, the Commonwealth need not establish
guilt-to a mathematical certainty, and may sustain its burden by means of wholly
circumstantial evidence. Significantly; we may not substitute our judgment for
that of the fact finder: if the record contains support for the:conviction they may
not be disturbed, So long as the evidence adduced, accepted in thé light most
favorable to the Commonwealth, demonstrates the respective eletnents of a
defendant's crimes beyond a reasonable doubt, his convictions will be upheld:
Any doubt about the defendant’s-guilt is to be resolved by the fact finder unless:
the.évidence is so weak and inconclusive that, as a matter of law, no probability

of fact can be drawn from the combined circumstances.”

Commonwealth v, Mobley, 14 A.3d 887, 889-890 (Pa,Super.2011) (quoting

Commonwealth v. Mollett, 5 A.3d 291, 313 (Pa:Super. 2010) Gntemal quotations and

 

citations omitted in original)).
The material elements of 75 Pa.C.S.A. §3802(d)(2} are as follows:

(d} Controlled:substances - An individual may not drive, operate or be in actual physical
control of the movement of a vehicle under any of the following circumstances:

eee ik

(2) The individual is under the influetice of a drug or combination: of drugs to a degree
which impairs the individual’s ability to safely: drive, operate or. be in actual physical
control of the movement ofa vehiéle.”
“[T]o convict a defendant of a §3802 (d)(2) offense; the Commonwealth only had-to prove
that, while: driving or operating a vehicle, an individual was under the influence of a drug to a
degree that impaired his or her ability. to. safely drive or operate a vehicle.” Commonwealth v,
Williamson, 962 A.2d 1200, 1204 (Pa. Super. 2008). No specific quantity of a drug need be

present in a defendant’s blood stream or urine: Id. Itis not necessary for the Commonwealth to

 

 
present expert testitnony to establish that the. defendant’ s inability to drive safely was caused by
ingestion of'a drug, even ifitis a prescription drug, or drug combination; id. at 1238.

In Commonwealth v. Griffith, 32 A.3d 1231 (Pa. 2011), the:court found sufficient-eviderice
for conviction of a $3802(d)(2) offense, despite the absence of expert testimony, because “an
experienced police officer closely observed Appeliee’s behavior, demeanor, unsteadiness; and

‘inability to perform field sobriety tests, all of which led him to request laboratory tests for the
detection of controlled substance’.in Appellee’s blood.” Id. at 1240, ‘Baséd.on the officer’s.
observations of the defendant during the traffic stop and‘on the tesults of blood tests performed at:
the officer’s request, which revealed the presence of therapeutic concentrations.of the prescription
drugs, Diazepam and Nordiazepam, in the defendant’s blood; the Court held that there was
sufficient evidence to establish, beyond.a reasonable doubt, that the defendant violated.
§3802(d)(2), Id.

The facts of the instant case are similar to those in Griffith, Patrol Sargerit Kevin Hess, of
‘the New Kensington Police Department, was the sole witness for the Commonweg lth during the
non-jury trial on November 9, 2020. Sargent Hess testified that based.upor: his exerience (over
170 DUI arrests, half of which involved controlled substances) and training in Standardized Field
Sobriety Testing and Advanced Roadside Impaired Driving Enforcement (ARIDE}, he is: familiar
with the signs of someone who is under-the influence of a controlled substance. (N.J.T. Tr, Nov:
9, 2020, 3:24 — 5:7).

On April 20, 2019, at approximately 7:30p:m., Sergeant Hess was dispatched to the scene
of a sitigle vehicle collision, involving a tree that had fallen onto the Deféndant’s vehicle. (Id. at
5:14-24), As he spoke with the Defendant, who was standing outside of her car with her

passenger, Sergeant Hess detected the odor of marijuana.on her breath, (Id. at 7:18-23). There

 
was also a “very pungent” odor:of marijuana coming from inside of the vehicle. (Id. at 25:28-9).
She advised the officer that she had a medical marijuana card and-that she-had smoked earlier in
the morning. (Id. at 8:22 9:8), He asked her to perform field sobriety tests; and she agreed. (Id.
at 8:19-21). She underwent the horizontal gaze nystagmus test; the eye cotivergence test: the
hine-step heel-io-toe test; the one-leg stand test, and the Romberg balance test. The Sergeant
testified specifically about the latter four (4) tests.” (Id..at 10:24 — 19:4). During the eye
convergence test, Sergeant Hess observed that

there was absolutely no eye movement at all, When she tracked the stimulus around the

circular motions, when I came in towards her nose, her eyes stayed straigh!. They never

crossed. ,

(Id. at 12:18-21). During the nine-step heel-to-toe test, the sergeant observed that the Defendant:
missed the heel-to-toe steps on 2, 5, and 9, and she took an additional ‘step on.10. Then she
paused before the turn. She made a turn to the right, and. then began her second set of nine
heel-to-toe steps, and she missed héel-to-toe steps on steps 3,.5, 6, 7, and 9. She also:
‘tripped on her own feet on step 5 and.step 6, where she stepped off the line and had to
raise her arms to regain balance.

(Id. at 14:16-24). For the one-leg stand test, the Defendant was told to keep her hands at her side
and raise the foot of her choice six (6) inches off of the ground, while counting aloud. The
Defendant raised her right foot and

lost her balancé anid actually put her foot down on her counts of 4, 10; 11, end 12 seconds.
At the 10- second: mark she lost her balance and had to-raise her arms. She did = little hop
step to try to regain her balance before putting her foot down. She counted +0 a ‘otal of 13
and stopped using the thousand count on the count of 7. The actual time of the test. was'30
seconds,

{Id. at 16:12-23), During the final test, the Romberg balance test, the Sergeant obs: Stringer,
678 A.2d 1209, 1203 (Pa. Super. 1996). Perhaps for this reason, the Assistant District Attorey.did-not ask that
Sergeant Hess describe the results of that test’but rather stated,.“[I]et’s skip the horizontal gaze nystagmus,” (NIT.
Tr.,. Nov. 9, 2020, 10:22-25). This specific testing did not factor into the Court’s decision in this métier.

4

 

 
One was eyelid tremors, which is a result usually of smoking marijuana, having active

‘Marijuana metabolites in your system, and that’s where your eyes are actually fluttering:

while they’re closed. The second was a front-to-back sway of approximately 2 inches.

And the third was her count of 30 actual seconds was timed at 19.01 secoids, which is

actually faster than the standard Tarige.”*
(Id., 18:4-11).

Based on the odor of marijuana, the Defendant's admissions, and those test results,
Sergeant Hess concluded that the. Defendant was under the influence of ‘marijuané to a degree
which impaired her ability to safely operate her vehicle. (Id. at.19:5-11) He placed her under
arrest.and read her the DL-26 implied consent warnings. (Id. at 19:16-24, ) After receiving the
written warnings from: Sergeant Hess, the Defendant consented to blood testing. (14.) She.was
then transported to Allegheny Valley Hospital, where her blood was drawn. (Id. at 19:25 — 20:3).
The blood test revealed that she had Delta-9 THC - the active ingredient of marijuana — as-well as
11 Hydroxy Delta-9 THC and Delta-9 Carboxy THC — active and inactive metabolites
respectively:- in het system at the time of the test. (See NMS Labs Rep., Apr. 30, 2019, 2,
‘Cmwith, Ex.1)3

“The trial court need not preclude every possibility of innocence, and any doubt about. the
defendant’s guilt is to be resolved by the fact finder unless the evidence is so weak and

inconclusive that, as a matter of law, no probability of fact canbe drawn trom the combined.

circumstances.” DiPanfilo, 993 A.2d at 1269. (quoting Griffith, 32 A:3d-at 1234), Clearly, there is

 

sufficient evidence establishing the material elements of §3 802(d)(2). “Evidence of erratic driving

is not a necessary precursor to a finding of guilt under the relevant statute.” Comnonwealth.v.

Mobley, 14 A.3d 887,890 (Pa.Super: 2011 }. “The Commonwealth may prove that a petson is
incapable of safe driving through the failure of a field sobriety test,” Id. Expert tes:imoay isnot

necessary to-prove a causal relationship. between the ingestion of a.controlied substance and the

 

* The parties stipulated to the admission.of this laboratory. report.

5
defendant’s impairment. See Griffith, 32 A.3d at 1240, Based on his extensive: ARIDE training,
experience from over 170 DUI arrests, smell of ‘Marijuana from the Defendanit’s serson, and
observation of failure of four of the field sobriety tests, Sergeant Hess concluded that she was
incapable of Safe driving due to her earlier ingestion of marijuana in violation of §3802(d). His
conclusion was. confirmed by the results of the laboratory testing, which showed preserice of the
THC, the active ingredient in marijuana:

The Defendant claims that the Superior Court’s holding in.-Commonwealth y. Etchinson,
916°A.2d 1169 (Pa.Super. 2007), precludés a conviction. In that-case, the Defendant was stopped
following a traffic violation, failed field sobricty tests, and was then taken for a blood test which
showed the presence of cannabinoid metabolites in his system. Id. at 1170. He was charged with
Driving Under the Influence, and the case proceeded to trial. “[T]he Comrnonwealth’s expert
witness testified under cross-examination that the presence of metabolites.is not ati indication of
present impairment but only that the substance was ingested sometime previously.” Id. at 1172,
(citations omitted). In fact, “the Commonwealth presented no evidence to support 4 conclusion
that the [Defendant] was under the influence of a. drug or combination of drugs at the time he was
stopped, stich that his ability to drive was impaired.” Id. The Court therefore teversed his
conviction.under'75 Pa.C.S.A. §3802(d)(2). Id. at 1174. However, that case is distinguishable.
from the present case. Here, THC, the active ingredient of marijuana, was found in the
Defendant’s:blood as. Opposed to mere metabolites. Furthermore, in the present case, Sergeant
Hess smelled.marijuana on the Defendant’s person. Theré was to indication of a scent of
marijuana being present during the stop in the Etchinson case. For-all the fact firider knew, the
Defendant in that:case could have last taken that drug threé (3) weeks earlier. The

Commonwealth’s case here is much:stron er, and the scenario is much more akin to Griffith.
Ser,

 
~ ~

“Tn a nonjury trial, the trial court is the finder of fact and the sole judge of credibility.”
Costa v. City of Allentown, 153. A.3d 1159, 1 168 (Pa.Commw. Ct, 2017) (citations omitted), “Tn
determining the weight to be attached to the testimony ofa witness {tis proper to. consider his
appearance, general bearing, conduct on the stand, demeanor, manner of testifying, such as candor
or frankness, or the clearness of his statements, and even the intonation of his voiée.” in re
Gatson’s Estate, 62:A.2d 904; 908 (Pa. 1949). The Court found that Sergeant Hess, unlike the
Defendant; was a credible witness. He was confident and informative, and his testimony was
consistent with the other facts in the case.. The Defendant, on the other hand,. did ot have a clear
recollection of her perfotmance during the field sobriety tests, and her testimony was.sslf-serving.
(N.LT. Tr., Nov. 9,.2020, $1:7— 56:1). She testified that to the extent she failed her field ‘sobriety
‘tests, it was because she suffered frotn post-traumatic stress disorder, (Id. at 46:6 — 47:14).
However, she never mentioned this when Sergeant Hess asked her about adverse niedical.
conditions prior to the testing. (Id. at 10:10 — 10:21 ).

In conclusion, as there was sufficient evidence to support the Court’s verdict of guilty, the
Defendant’s Motion for Post:Ttial Relief based on his argument that there was insufficient

evidence te support the conviction shall be denied.

 

 
IN THE COURT OF COMMON PLEAS OF WESTMORELAND ( DENTY,
PENNSYLVANIA — CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA

)
) |
VS. ) No..3386 C2015
| }
VALESKA CORDOBA, )

)

Defendant.

ORDER OF COURT

 

AND NOW, therefore; it is hereby ORDERED, ADIUDGED and DEC ETF that the.

Defendant’s Post Sentence Motion is hereby DENIED.

BY THE COURT:

 

 

ATTEST: |

s

Clerk of Court

     

ce: File
Leo Ciaramitaro, Esq., District Attorney’s Office
John Sweeney, Esq., Public Defender’s Office
Clerk of Court